 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   DUSTON MILLER,
                                                          Case No.: 2:17-cv-02021-RFB-NJK
 8          Plaintiff(s),
                                                                        ORDER
 9   v.
                                                                    (Docket No. 67)
10   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
11
            Defendant(s).
12
13         Pending before the Court is Plaintiff’s motion to compel production of contact information
14 for Defendant Tom Olson. Docket No. 67 at 1. Defendants failed to respond by the deadline to
15 do so. See Docket. That failure constitutes “a consent to the granting of the motion.” See Local
16 Rule 7-2(d).
17         Accordingly, the Court GRANTS in part Plaintiff’s motion. Docket No. 67. No later than
18 February 11, 2020, Defendant Las Vegas Metropolitan Police Department must file, under seal,
19 the last-known address of Defendant Tom Olson, or a notice stating that no address for Defendant
20 Tom Olson is known.
21         IT IS SO ORDERED.
22         Dated: February 5, 2020
23                                                             ______________________________
                                                               Nancy J. Koppe
24                                                             United States Magistrate Judge
25
26
27
28

                                                   1
